United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50297
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RENE GUILLERMO CASTANON,
                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-03-CR-659-1-DB
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rene Guillermo Castanon appeals from his conviction of

possessing with intent to distribute methamphetamine.      Castanon,

for the first time on appeal, contends that the adjustments to

his offense level violated Blakely v. Washington, 124 S. Ct. 2531

(2004), and constituted plain error.   Castanon correctly concedes

that his argument is foreclosed by United States v. Pineiro, 377

F.3d 464 (2004), petition for cert. filed (U.S. July 14, 2004)

(No. 04-5263), but he raises the issue to preserve it for further

review.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50297
                                -2-

     Castanon contends that the district court erred by not

awarding him a two-level “safety-valve” adjustment; by adjusting

his offense level for an aggravating role; and by failing to

adjust his offense level for a mitigating role.   Castanon argues

that his waiver of the right to appeal his sentence was unknowing

and involuntary because he suffered from unspecified psychiatric

problems.

     The record indicates that Castanon’s waiver was knowing and

voluntary.   See United States v. Robinson, 187 F.3d 516, 518

& n.2 (5th Cir. 1999).   The record does not support Castanon’s

assertion that he was impaired by a psychiatric condition.

Because Castanon waived the right to appeal his sentence, we do

not address his contentions regarding application of the

sentencing guidelines.

     AFFIRMED.